DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, US Code not included in this office action can be found in a prior office action 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Status of Claims

Claims 1-9 and 11-14 are currently pending. Amendments to claims 9 and 12 filed 01/18/2021 are acknowledged.  Claims 1-8 are withdrawn as being drawn to a nonelected invention. 
Claim Objections 

Claim 12 is objected to because of the following informalities: Appropriate correction is required. In lines 3-4, “in comparison to the second gas separation unit” should be amended to -- in comparison to the temperature in the second gas separation unit --. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 9 and 11-14 are rejected under 35 U.S.C. 112(a) for failing to provide enablement to one of ordinary skill in the art commensurate with the scope of the claims.

Regarding claim 9, the specification, while being enabling for crystallizing out an alkali metal hydrogencarbonate and/or alkali metal carbonate in a specific pH range (for example, pH in the range of 6-8), does not reasonably provide enablement for crystallizing out an alkali metal hydrogencarbonate and/or alkali metal carbonate at all pH differentials in the claimed range of at least 2 between the deposition tank and the cathode space without specifying the pH in the deposition tank (for example, if the initial pH in the cathode space is say 8, then having a pH differential of say 4 would result in pH in deposition tank decreasing to about 4. It is evident that at pH 4, alkali metal hydrogencarbonate and/or alkali metal carbonate would be almost completely converted to carbon dioxide and no crystallization of alkali metal hydrogencarbonate and/or alkali metal carbonate would occur as required by the claim). The above statement is supported by the teachings of Fig. 6 and the specification in the last paragraph on page 30 which is reproduced herein “(W)ithin a moderate pH range, carbon dioxide CO2 and salts thereof are present alongside one another. While carbon dioxide CO2 under strongly basic conditions preferentially takes the form of carbonate CO32- and preferentially takes the form of hydrogencarbonate HCO3 in the moderate pH region, the hydrogencarbonate ions are driven out of the solution in the form of carbon dioxide CO2 at low pH values in an acidic medium.” 

Further, the specification, the prior art of record, and the knowledge of one of ordinary skill in the art do not enable a person skilled in the art to practice the invention commensurate in scope with these claims. 

Regarding claim 12, the specification, while being enabling for crystallizing out an alkali metal hydrogencarbonate and/or alkali metal carbonate in a specific temperature range, does not reasonably provide enablement for crystallizing out an alkali metal hydrogencarbonate and/or alkali metal carbonate in all instances of cooling the catholyte in the deposition tank by at least 15 degrees Kelvin without specifying the temperature range in the deposition tank after cooling.

Claims 11-14 are rejected, because they also depend from the rejected claim 9. 

Claims 9 and 11-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, while there is written description support for replenishing the anolyte with an alkali metal chloride from a buffer reservoir (see paragraph 0051), there appears to be no written description support for the limitation “replenishing the anolyte with an alkali metal carbonate from a buffer reservoir.” 

Further, while there is written description support for creating a pH differential, there appears to be no written description support for the limitation “create a pH differential of at least 2.” 

Claims 11-14 are rejected, because they also depend from the rejected claim 9. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 12, while there is written description support for reducing a temperature in the deposition tank by at least 15 degrees Kelvin in comparison to the electrolyzer (see paragraphs 0045, 0059, and 0071), or in comparison to the cathode space (see paragraph 0084), there appears to be no written description support for the limitation “reducing a temperature in the deposition tank by at least 15 degrees Kelvin in comparison to the second gas separation unit.” 

Claim Rejections - 35 USC § 103

Claims 9, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2016/0017503 (hereinafter called Kaczur), in view of US pre-grant patent publication no. 2012/0175269 (hereinafter called Bocarsly), and  international patent application publication no. WO 2015/052325 (hereinafter called SchmidBauer), and international patent application publication no. WO 2015/139136 (hereinafter called Berreton), and as evidenced by Chinese patent application publication no. CN 101613119 (hereinafter called Liu).

Regarding claims 9 and 13, Kaczur discloses a reduction process for carbon dioxide utilization, the process comprising: introducing a catholyte and carbon dioxide into a cathode space 506 with a cathode  (see Fig. 5 and paragraph 0072); reducing carbon dioxide at the cathode to sodium formate (see Fig. 5 and paragraph 0076); introducing an anolyte 522 including chloride anions into an anode space 504 and brought into contact with an anode (see Fig. 5 and paragraph 0072); wherein the anolyte includes alkali metal cations that migrate into the catholyte (see Fig. 5 and paragraph 0072); oxidizing chloride anions at the anode to chlorine (see Fig. 5 and paragraph 0072); separating chlorine from the anolyte as chlorine gas using a gas separation unit (see Fig. 5 and paragraph 0073); and introducing at least a portion of the catholyte volume 531 into an evaporator-crystallizer 550 (reads on a deposition tank) where an alkali metal hydrogencarbonate and/or alkali metal carbonate crystallize out (see Fig. 5 and paragraph 0081). Kaczur further discloses a system 300 for production of a formate using carbon dioxide, wherein a stream 314 exiting the catholyte region  is flown into a catholyte gas/liquid disengager 380 (see Fig. 3 and paragraph 0064). Kaczur further discloses that a solution stream 748 entering a catholyte compartment 704 is maintained in a desired pH range, for example, from about 2 to 12, and more preferably in a range of about 3 to 11, and even more preferably in a range of about 4 to 10 (see paragraph 0101). Kaczur further discloses that the operating pH range may depend on the electrochemistry of the chosen cathode electrocatalyst materials and the electrolyte composition used in the catholyte stream (see paragraph 0101), thus teaching that catholyte pH is a result-effective variable. Generally, modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e.,  the claimed ranges produce new and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).	
 
Kaczur does not disclose that the reduction product includes at least one hydrocarbon selected from the group consisting of: ethylene (C2H4), methane (CH4), ethanol (C2H5OH), and monoethylene glycol (OHC2H40H).

Bocarsly teaches a process for electrochemical reduction of carbon dioxide using a divided electrochemical cell by applying an electrical potential between the anode and the cathode sufficient for the cathode to reduce the carbon dioxide to a product mixture including ethanol (see Abstract, Fig. 1, and paragraphs 0030 and 0043). Bocarsly further teaches separating the at least one hydrocarbon from the catholyte using an extractor 110 (see Fig. 1 and paragraph 0043). Bocarsly further teaches that gas stream 130 is separated from the liquid catholyte and product stream (see Fig. 1).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kaczur by producing ethanol as the reduction product as taught by Bocarsly and adding a gas separation unit to separate the excess gases exiting the cathode compartment from the liquid catholyte and ethanol mixture similar to the gas separation unit to separate chlorine gas exiting the anode 

Kaczur in view of Bocarsly does not explicitly teach blowing carbon dioxide into the deposition tank to create a pH differential between the deposition tank and the cathode space, where an alkali metal hydrogencarbonate and/or alkali metal carbonate crystallizes out.

SchmidBauer teaches that blowing carbon dioxide into sodium carbonate solution causes sodium bicarbonate to crystallize out (see page 2, lines 27-31). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by blowing carbon dioxide into the deposition tank. The person with ordinary skill in the art would have been motivated to make this modification, because SchmidBauer teaches that blowing carbon dioxide into sodium carbonate solution causes sodium bicarbonate to crystallize out (see page 2, lines 27-31).

Creating a pH differential between the deposition tank and the cathode space is not an active method step, but an intended result which would be achieved by blowing carbon dioxide into the deposition tank. It was known in the art that blowing carbon dioxide into a sodium carbonate solution causes acidification or in other words, lowering of pH and a pH differential between the deposition tank and the cathode space (evidenced by Liu in paragraph 0008).



Berreton teaches a processes for electro-reduction of CO2 comprising separating bicarbonates produced during the electrochemical reduction from the catholyte, and converting the separated bicarbonates to carbonates (see Abstract). Berreton further teaches that a potassium carbonate solution stream 24 (reads on an alkali metal carbonate) is fed to the anolyte from a buffer reservoir 2 (see Fig. 1 and page 22, 2nd paragraph). Berreton further teaches that adding carbonate to the anolyte maintains an alkaline pH at the anode which is useful to protect non-noble metal anodes from corrosion (see page 21, 1st paragraph).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kaczur in view of Bocarsly and SchmidBauer by replenishing the anolyte with an alkali metal carbonate from a buffer reservoir as taught by Berreton. The person with ordinary skill in the art would have been motivated to make this modification, because Berreton teaches that adding carbonate to the anolyte maintains an alkaline pH at the anode which is useful to protect non-noble metal anodes from corrosion (see page 21, 1st paragraph).

Regarding claim 11, Kaczur further teaches converting hydroxide ions (OH-) formed in the carbon dioxide reduction to hydrogencarbonate ions (HCO3-) with carbon dioxide (C02) present in excess (see Fig. 5 and paragraphs 0076 and 0083).



SchmidBauer teaches converting the crystallized sodium bicarbonate to sodium carbonate by heating (see page 2, lines 31-32; and page 3, lines 13-14).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by converting the crystallized sodium bicarbonate to sodium carbonate by heating as taught by SchmidBauer with a reasonable expectation of success and with predictable results. The person with ordinary skill in the art would have been motivated to make this modification so as to obtain sodium carbonate.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2016/0017503 (hereinafter called Kaczur), in view of US pre-grant patent publication no. 2012/0175269 (hereinafter called Bocarsly), and international patent application publication no. WO 2015/052325 (hereinafter called SchmidBauer), and international patent application publication no. WO 2015/139136 (hereinafter called Berreton), as shown for claim 9 above, and further in view of OECD SIDS Report on Sodium Bicarbonate 2002 (hereinafter called SIDS report), and as evidenced by Chinese patent application publication no. CN 101613119 (hereinafter called Liu).

Kaczur and Bocarsly do not explicitly teach cooling at least a portion of the catholyte in the deposition tank, where it is cooled down by at least 15 degrees Kelvin.

SchmidBauer teaches that  solubility of sodium carbonate and sodium bicarbonate varies with temperature, and the temperature of the solution may be controlled to maintain a concentration of sodium bicarbonate close to the saturation level so as to precipitate sodium bicarbonate (see page 6. lines 16-25), thus teaching that temperature is a result-effective variable. 

The SIDS report teaches that the water solubility of sodium bicarbonate is 69 g/l at 0o C, 96 g/l at 20o C, and 165 g/l at 60o C (page 5).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by cooling the catholyte in the deposition tank by a suitable temperature drop determinable by routine experimentation so as to precipitate sodium bicarbonate. The person with ordinary skill in the art would have been motivated to make this modification, because SchmidBauer teaches that temperature is a result-effective variable, and the SIDS report teaches the variation in solubility of sodium bicarbonate with temperature. Generally, modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e.,  the claimed ranges produce new and unexpected results which are different in kind and not merely in degree from results of prior art. The applicant has the burden of proving such criticality. See MPEP 2144.05 II. (B). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).

Response to Arguments

Applicant’s arguments with respect to the rejection of claims 9 and 11-14 under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is 571-270-7932. The examiner can normally be reached Mondays, Wednesdays, from noon to 8:00 pm (ET) and Thursdays, from noon to 4:00pm (ET).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see <http://pair-direct.uspto.gov>. Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free). To receive assistance from a USPTO Customer Service Representative or to access the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000

/SALIL JAIN/Examiner, Art Unit 1795